COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 BORDER APPAREL LAUNDRY, LTD.,                   §
                                                                 No. 08-09-00162-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  327th District Court
 VICKY DOMINGUEZ,                                §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                   (TC# 2002-3623)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX . R.

APP . P. 42.1(a)(1). Appellant represents that the parties have reached an agreement to settle and

compromise the dispute and requests that this Court dismiss the appeal. Appellee has not objected

to the motion, and there is no indication that dismissal would prevent Appellee from seeking the

relief to which she would otherwise be entitled. See TEX . R. APP . P. 42.1(a)(1). We therefore grant

Appellant’s motion, and dismiss the appeal. As the motion does not indicate the parties have agreed

otherwise, costs will be taxed against Appellant. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
November 12, 2009

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating